Citation Nr: 0000060	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-19 712A	)	DATE
	)
	)


THE ISSUE

Whether a January 1984 decision of the Board of Veterans' 
Appeals denying an increased rating above 20 percent for the 
veteran's thoracic spine disability (strain, thoracic region 
due to fracture of T8 vertebra) should be revised or reversed 
on the grounds of clear and unmistakable error.

(The issue of entitlement to an increased rating for the 
thoracic spine disability, Docket Number 96-22 943, is the 
subject of a separate decision).


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the veteran received in September 1998 
alleging clear and unmistakable error in a January 1984 Board 
decision.


FINDINGS OF FACT

1.  In September 1982, the regional office (RO) in Buffalo, 
New York issued a rating decision which prospectively reduced 
the veteran's 30 percent evaluation for his thoracic spine 
disability to 20 percent under Diagnostic Code 5291, 
effective December 1, 1982.

2.  The veteran appealed the RO's September 1982 decision, 
resulting in a January 1984 final decision by the Board which 
denied an increased rating above 20 percent for his thoracic 
spine disability.

3.  In the Board's adjudication of the appeal in January 
1984, there was no error of the type but for which the result 
would have been manifestly different; the Board's decision 
properly upheld the appealed RO rating decision of September 
1982 which found clear and unmistakable error in a September 
1976 rating which awarded an increased rating to 30 percent 
for the veteran's thoracic spine disability.


CONCLUSION OF LAW

The Board's January 1984 decision was not clearly and 
unmistakably erroneous for failing to address the issue of 
propriety of a rating reduction from 30 to 20 percent 
disabling for the veteran's thoracic spine disability under 
the provisions of 38 C.F.R. § 3.105(a) and (e).  38 U.S.C.A. 
§ 7111 (West Supp. 1999); 38 C.F.R. § 20.1403(a) & (c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from May 1942 to August 
1945.  Service connection for the thoracic spine disability 
(described as "[s]train, thoracic region, of back due to 
fracture, incomplete body 8th thoracic vertebra") was granted 
by rating decision in September 1945.  The disorder was 
assigned a 20 percent rating under Diagnostic Code 1826, 
effective August 15, 1945.  The aforementioned diagnostic 
code was changed to 5010 (arthritis due to trauma) by rating 
decision in November 1946 implementing the 1945 amendments to 
the Schedule for Rating Disabilities.  The 20 percent rating 
for the thoracic spine disability remained unchanged through 
September 1976, at which time the evaluation assigned for the 
disability was increased to 30 percent under Diagnostic Code 
5010, effective July 14, 1975.

In December 1981, the veteran filed a claim seeking a rating 
above 30 percent for the back disability.  His claim was 
denied by rating decision in February 1982, and the 30 
percent rating was confirmed and continued based on 1980-81 
VA outpatient treatment records.  No appeal was filed in 
response to the 1982 rating decision.

No further action was taken with regard to the above until 
April 1982, when the RO in Buffalo, New York received the 
veteran's "Statement in Support of Claim," VA Form 21-4138, 
in which he claimed entitlement to VA benefits as a result of 
his recent hospitalization in March 1982 for degenerative 
osteoarthritis of the spine.  In June 1982, before formal 
action could be taken on this claim, the RO received a second 
Form 21-4138 in which the veteran specifically requested 
consideration of a claim for an increased rating for his 
thoracic spine disability.  In response, the RO obtained the 
discharge summary for the March 1982 hospitalization and had 
the veteran examined for compensation purposes in June 1982.

Acting on the above-cited information, the RO issued a rating 
decision in September 1982 which prospectively reduced the 
veteran's 30 percent evaluation for his service connected 
thoracic spine disability to 20 percent under Diagnostic Code 
5291, effective December 1, 1982.  Citing "VAR" Sections 
1105(A) and 1105(E), the RO concluded that the rating 
decision of September 1976 was clearly and unmistakably in 
error in assigning a 30 percent rating under Diagnostic Code 
5010 for "limitation of motion" of the thoracic spine 
disability; specifically, the award was found to be erroneous 
because the applicable diagnostic criteria for limitation of 
motion of the thoracic spine in effect at the time the 
September 1976 rating decision was issued only provided a 
maximum rating of 10 percent for "severe" limitation of 
motion of the dorsal spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (1976).

In addition, although the RO did not discuss these points in 
its September 1982 rating decision, the Board observes that 
rating criteria under Diagnostic Code 5010 in effect in 1976 
provided a 10 percent rating for x-ray confirmed degenerative 
arthritis of 2 or more major joints or 2 or more minor joint 
groups if there was no evidence of compensably ratable 
limitation of motion under the appropriate diagnostic code(s) 
for the affected joint(s), and a maximum rating of 20 percent 
if the aforementioned criteria for the 10 percent rating were 
met and there was evidence of "occasional incapacitating 
exacerbations."  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1976).  Note (1) to Diagnostic Code 5003 indicated that the 
10 and 20 percent ratings thereunder were not to be combined 
with ratings based on limitation of motion.  Other relevant 
diagnostic criteria included Code 5285 which provided ratings 
of 60 and 100 percent for residuals of fractured vertebra 
depending on whether there was cord involvement (100 
percent), but if not, the disability required abnormal 
mobility needing a neck brace (60 percent).  All other cases 
rated under Code 5285, such as would be the case here, would 
be rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
fractured vertebral body.
The medical evidence primarily relied upon to support the 
increased rating to 30 percent was a June 1976 VA 
compensation examination that was significant for the 
veteran's reported complaints of pain in the thoracic area 
with radicular-type symptoms down the spine and into both 
thighs posteriorly.  Clinical findings on that examination 
revealed that he had limited motion on anterior flexion (80 
degrees) lateral flexion (10 degrees) and with intercostal 
space motion.  However, there was no evidence of muscle spasm 
and neurological examination and a straight leg raising test 
were described as within normal limits.  X-rays of the 
thoracic spine showed only minimal degenerative joint 
disease.  The pertinent diagnosis was history of fracture of 
T8 or T9, as most of the veteran's complaints described on 
the 1976 VA examination involved his low back region, a non 
service-connected disability which the record showed he 
injured in a 1973 industrial accident.

Based on the above, the RO in September 1982 concluded that 
the 1976 rating was clearly and unmistakably erroneous 
because none of the above-cited diagnostic criteria provided 
a legal basis to award a 30 percent rating for the veteran's 
thoracic spine disability.  The veteran's 20 percent rating 
was left unchanged because it was protected under 38 C.F.R. 
§ 3.951 (1982).

In October 1982, the veteran filed a notice of disagreement 
stating, "I hereby wish to express my disagreement with the 
VA decision to reduce my service connected comp. rating from 
30% to 20% for my back condition."  Following issuance of a 
statement of the case in January 1983, the veteran perfected 
an appeal to the Board in March 1983.  Prior to certification 
of the appeal, the veteran testified at a hearing at the RO 
on July 7, 1983.  At the hearing, the issue on appeal was 
specifically described as entitlement to, ". . . 
reinstatement to his 30% service-connected evaluation that he 
formerly held on his service-connected thoracic spine 
condition or an evaluation in excess of that disability."  
Notwithstanding this description, the statement of the case 
as well as all other RO adjudicative actions (supplemental 
statement of the case/confirmed and continued rating 
decisions) issued during the pendency of the appeal 
identified the issue as entitlement to an increased rating 
above 20 percent for the thoracic spine disability and 
included citations only to the general legal authority (38 
U.S.C. § 355 and Part 4 of 38 C.F.R.) applicable for the 
adjudication of claims seeking increased ratings.

The Board's decision of January 1984 identified the issue on 
appeal as entitlement to an increased rating above 20 percent 
for the veteran's thoracic spine disability and in support of 
its decision to deny an increased rating, the Board cited to 
the above-cited general legal authority for the adjudication 
of claims seeking increased ratings.  In the Board's decision 
there was no discussion or analysis of the basis for the RO's 
decision to reduce the veteran's 30 percent rating to 20 
percent under the provisions of VAR Sections 1105(A) and 
1105(E).

Analysis

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable exists in a case may be instituted by the Board 
on its own motion, or upon request of a claimant at any time 
after the decision is made.  38 U.S.C.A. § 7111(c) and (d).  
A request for revision is to be submitted directly to the 
Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were ignored or incorrectly applied.  Id.  Review 
for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include: (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist under 38 U.S.C.A. § 5107(a); and, (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  Moreover, clear and 
unmistakable error does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  Non-specific allegations of failure 
to follow regulations, failure to give due process, and other 
general, non-specific allegations of error are examples of 
allegations that will not meet the pleading requirements 
necessary to file a motion for clear and unmistakable error 
in a Board decision.  Id.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (the Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994). Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).

Initially, the Board observes that the RO's citation "VAR 
1105(A) and 1105(E)" on the September 1982 rating decision 
was merely a citation to internal "Transmittal Sheets" in 
use at that time which contain, essentially, a restatement of 
title 38, Code of Federal Regulations (C.F.R.).  The acronym 
"VAR" used in the Transmittal Sheets stands for "Veterans 
Administration Regulation."  VAR 1105(A) and 1105(E) were 
citations to 38 C.F.R. § 3.105(a) and (e), which provided the 
regulatory authority for revision of decisions based on error 
(3.105(a)) and reduction in compensation evaluations 
(3.105(e)).

The Board also observes that other pertinent law and 
regulations in effect at the time of the Board's January 1984 
decision, 38 U.S.C. § 355, 38 C.F.R. §§ 3.105(a) and (e), and 
applicable rating schedule provisions of 38 C.F.R. Part 4, 
are substantively unchanged from those currently in effect.  
Section 355 of the U.S.C. is now codified at 38 U.S.C.A. 
§ 1155 (authority for schedule of rating disabilities).  
Sections 3.105(a) (revision of decisions based on error), 
3.105(e) (reduction in evaluation - compensation), and the 
schedular criteria under Part 4 which are relevant here, 
Diagnostic Codes 5003-5010 and those listed for disabilities 
of the spine, 5285-5295, remain unchanged.

Addressing the merits of the veteran's motion, the Board 
concludes that clear and unmistakable error was not committed 
by the Board in the January 1984 decision on the grounds that 
it failed to address the issue of propriety of a rating 
reduction from 30 to 20 percent disabling for the veteran's 
thoracic spine disability under 38 C.F.R. § 3.105(a) and (e).  
Although these provisions were clearly germane to the facts 
of the case because they provided the legal authority for the 
adjudicative action taken by the RO to reduce the veteran's 
rating from 30 to 20 percent, any error in the Board's 
failure to have considered these regulations was not "the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  38 C.F.R. 
§ 20.1403(a) & (c) (1999).
As noted above, the RO's September 1982 rating decision on 
appeal before the Board in January 1984 correctly determined 
that the September 1976 rating decision was clearly and 
unmistakably erroneous for awarding a 30 percent rating for 
the veteran's thoracic spine disability.  Then, as now, the 
rating criteria for limitation of motion of the thoracic 
spine, Diagnostic Code 5291, provided only a 10 percent 
maximum rating for "severe" limitation of motion.  And, as 
noted above, Diagnostic Code 5003-5010 provided ratings of 10 
and 20 percent for disabling arthritic pathology in the 
absence of ratable limitation of motion.  The rating criteria 
also provided a 30 percent rating for "unfavorable" 
ankylosis of the dorsal (thoracic) spine, but as there was no 
evidence that the veteran's back disability ever involved 
ankylosis, a rating under Diagnostic Code 5288 would not have 
been warranted, either in September 1976 when the RO awarded 
the 30 percent rating or in September 1982 when the RO 
reduced his award to 20 percent.

The RO's rating decision in September 1976 indicated that the 
veteran's disability would be rated under Code 5010 based on 
the limitation of motion of the thoracic spine shown on June 
1976 VA examination.  However, as explained above, in the 
absence of medical evidence showing unfavorable ankylosis of 
the thoracic spine, there was no legal basis for the RO's 
award of a single, 30 percent schedular rating for this 
disability.  The RO may have misinterpreted the explanatory 
language under Diagnostic Code 5003, and in so doing, 
improperly combined a 10 percent rating under such criteria 
with the veteran's protected 20 percent rating to award the 
30 percent rating.  Even in the case of Diagnostic Code 5285, 
if the RO had determined in 1976 that the veteran's 
disability was rated thereunder, the highest rating would 
have still been 20 percent (10 percent added to the 10 
percent rating for severe limitation of motion of the dorsal 
spine under Code 5291).  There was no evidence whatsoever of 
the type of disability necessary for 60 and 100 percent 
ratings under Code 5285.  The RO in September 1982 properly 
left the 20 percent rating unchanged because it was protected 
under 38 C.F.R. § 3.951.

In its decision of January 1984, the Board denied an 
increased rating above 20 percent for the veteran's thoracic 
spine disability.  The Board did not address the propriety of 
a reduction in the 30 percent rating to 20 percent for this 
disability effective from December 1, 1982, based on the RO's 
finding of clear and unmistakable error in the September 1976 
rating decision.  While the Board failed to address the 
rating reduction issue, its failure to do so did not did not 
constitute clear and unmistakable error under 38 C.F.R. 
§ 20.1403(c) because the outcome of the case had it 
considered this issue would not have been manifestly 
different.  As fully discussed above, the RO in 1982 was 
legally correct in reducing the 30 percent rating assigned 
for the veteran's thoracic spine disability to the protected 
20 percent level and, had the Board considered this matter, 
it would have been compelled to uphold the RO.   

The Court has held that error of the kind demonstrated in 
this case is harmless if the underlying decision was legally 
correct.  See Ventigan v. Brown, 9 Vet. App. 34 (1996).  In 
Ventigan, the Court held that the Board should have applied 
law and regulations which were not applied.  The Court's 
legal conclusions in Ventigan v. Brown are analogous to the 
facts in this case.  Here, the RO in September 1982 found 
clear and unmistakable error in a prior rating decision and 
reduced the veteran's 30 percent rating for his thoracic 
spine disability to the protected 20 percent rating because 
the applicable schedular criteria did not provide a legal 
basis for the award of a 30 percent rating under the factual 
circumstances shown.  It is conceded that in the appeal that 
followed the Board should have considered provisions for 
rating reductions based on clear and unmistakable error (38 
C.F.R. § 3.105(a) & (e)) under which the RO acted in 
September 1982.  However, the error was ultimately harmless 
as the underlying decision was legally correct 
notwithstanding failure to apply or cite the correct legal 
authority.  The ultimate outcome would have been the same 
regardless of whether the Board applied the proper law and 
regulations.  Regardless of the criteria applied, the end-
result would have been that the veteran was not legally 
entitled to a rating above 20 percent for his thoracic spine 
disability.

It is not alleged or inferred by the record that any 
pertinent facts were not before the Board in January 1984, or 
that the RO's rating reduction under sections 3.105 was 
invalid on procedural due process grounds.  Any error by the 
Board in failing to address the rating reduction criteria in 
the January 1984 decision was therefore harmless.  

In view of the above, the Board finds that the facts in this 
case are distinguishable from a line of cases from the Court 
dealing with rating reductions and the correct legal 
authority and/or standard of proof to justify a rating 
reduction for a particular disability.  See Kitchens v. 
Brown, 7 Vet. App. 320 (1995); Ternus v. Brown, 6 Vet. App. 
370 (1994); and, Brown (Kevin) v. Brown, 5 Vet. App. 413 
(1993).  The Court's holding in each of these cases turned on 
whether the Board properly applied the law and regulations 
governing rating reductions to the facts, and in each case, 
the Court found that the Board made a mistake in applying 
those regulations to the extent that the reduction was not 
legally justified.  These cases are distinguishable from the 
facts herein because, for the reasons stated above, the RO 
was legally correct in reducing the veteran's 30 percent 
rating for his thoracic spine disability to the 20 percent 
protected rating.

Accordingly, for the reasons and bases set forth above, the 
Board concludes that the Board's January 1984 decision is not 
subject to reversal on the grounds that it was clearly and 
unmistakably erroneous for failure to apply 38 C.F.R. 
§ 3.105(a) and (e).  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. § 20.1403(a) & (c) (1999).


ORDER

The veteran's motion alleging clear and unmistakable error in 
the Board's January 1984 decision is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 
 

